           Case 5:20-cv-04445-BLF Document 34 Filed 12/10/20 Page 1 of 7



 1   JOHN R. HABASHY, ESQ. (SBN 236708)
     john@lexiconlaw.com
 2   TIFFANY N. BUDA, ESQ. (SBN 232679)
 3   tiffany@lexiconlaw.com
     LEXICON LAW, PC
 4   633 W. 5th Street, 28th Floor
     Los Angeles, CA 90071
 5   Telephone: (213) 223-5900
 6
     Facsimile: (888) 373-2107

 7   [Additional Counsel listed on subsequent page]
 8   Counsel for Plaintiff A1 On Track Sliding
     Door Repair and Installation and the Putative Class
 9

10                          UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN JOSE DIVISION
13
     A1 ON TRACK SLIDING DOOR                     Case No. 2:20-cv-04445-BLF
14
     REPAIR AND INSTALLATION,
15   INC., et al.,
                                                  STIPULATION OF VOLUNTARY
16                        Plaintiff,              DISMISSAL PURSUANT TO
17             v.                                 F.R.C.P. RULE 41(a) (1)(A)(ii) AND
                                                  [PROPOSED] ORDER
18   BTI GROUP, a California corporation,
19   et al.,                                      CLASS ACTION
20                        Defendants.
                                                  Honorable Beth L. Freeman
21                                                Courtroom: 3
                                                  Complaint Filed: July 2, 2020
22

23            ____
24   ///
25   ///
26   ///
27   ///
28
                                                 1
                      STIPULATION OF DISMISSAL PURSUANT TO F.R.C.P. RULE 41(a)
                                         2:20-cv-04445-BLF
       Case 5:20-cv-04445-BLF Document 34 Filed 12/10/20 Page 2 of 7



 1   Additional Counsel for Plaintiff and the Putative Class:
 2
     Daniel A. Edelman, Esq. (IL #00712094)
     Admitted Pro Hac Vice
 3   courtecl@edcombs.com
 4   Cathleen M. Combs, Esq. (IL #00472840)
     Admitted Pro Hac Vice
 5   ccombs@edcombs.com
 6   Heather Kolbus, Esq. (IL #6278239)
     Admitted Pro Hac Vice
 7   hkolbus@edcombs.com
 8   EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
     20 S. Clark Street, Suite 1500
 9   Chicago, IL 60603
10   Telephone: (312) 739-4200
     Facsimile: (312) 419-0379
11

12         TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
13
     RECORD:
14

15         PLEASE TAKE NOTICE that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),

16   Plaintiff A1 On Track Sliding Door Repair and Installation, Inc. (“Plaintiff”) and
17
     Defendant BTI Group, a California corporation, (“Defendant”) (collectively the
18

19   “Parties”) hereby stipulate to the voluntary dismissal of the entire cause of action
20   as follows:
21
           1.      Plaintiff agrees to the voluntary dismissal with prejudice of any and
22

23         all purported claims belonging to Plaintiff against Defendant.
24         2.      Plaintiff agrees to the voluntary dismissal without prejudice of any
25
           and all purported class claims against Defendant.
26

27

28
                                                   2

                STIPULATION OF DISMISSAL PURUSANT TO F.R.C.P. 41(a) – 2:20-cv-04445-BLF
       Case 5:20-cv-04445-BLF Document 34 Filed 12/10/20 Page 3 of 7



 1         3.      Plaintiff agrees to the voluntary dismissal without prejudice of any
 2
           and all purported claims against Defendant Does 1-10.
 3

 4         The Parties further stipulate and agree that there is no prevailing party and

 5   that each Party shall bear its own costs and attorneys’ fees incurred in this action.
 6
     SO STIPULATED.
 7

 8                                              Respectfully submitted,

 9   Dated: December 10, 2020                   EDELMAN COMBS LATTURNER AND
10                                              GOODWIN LLC

11                                              By: /s/ Heather Kolbus
12                                                     Heather Kolbus

13

14                                                     Daniel A. Edelman, Esq.
                                                       (IL #00712094)
15                                                     courtecl@edcombs.com
16                                                     Cathleen M. Combs, Esq.
                                                       (IL #00472840)
17                                                     ccombs@edcombs.com
18                                                     Heather Kolbus, Esq.
                                                       (IL #6278239)
19                                                     hkolbus@edcombs.com
20                                                     20 South Clark Street, Suite 1500
                                                       Chicago, IL 60603
21                                                     Telephone: (312) 739-4200
22                                                     Facsimile: (312) 419-0379
23                                                     John R. Habashy, Esq. (SBN 236708)
24                                                     john@lexiconlaw.com
                                                       Tiffany N. Buda, Esq. (SBN 232679)
25                                                     tiffany@lexiconlaw.com
26                                                     LEXICON LAW, PC
                                                       633 W. 5th Street, 28th Floor
27                                                     Los Angeles, CA 90071
28
                                                   3

                STIPULATION OF DISMISSAL PURUSANT TO F.R.C.P. 41(a) – 2:20-cv-04445-BLF
     Case 5:20-cv-04445-BLF Document 34 Filed 12/10/20 Page 4 of 7



 1                                                Telephone: (213) 223-5900
 2
                                                  Facsimile: (888) 373-2107

 3                                                Counsel for Plaintiffs
 4

 5                                                MEYER LAW GROUP LLP
 6
                                                  By: /s/ BRENT D. MEYER
 7                                                     Brent D. Meyer
 8
                                                  Brent D. Meyer, SB# 266152
 9                                                MEYER LAW GROUP LLP
10                                                268 Bush Street #3639
                                                  San Francisco, CA 94104
11                                                (415) 765-1588 (phone)
12                                                (415) 762-5277 (fax)
                                                  brent@meyerllp.com
13

14                                                Gordon J. Finwall, SB#14177
                                                  FINWALL LAW OFFICES, APC
15                                                1056 Lincoln Avenue
16                                                San Jose, CA 95125
                                                  (408) 350-4041 (phone)
17                                                (408) 350-4042 (fax)
18                                                gordon@finwalllaw.com
19                                                Counsel for BTI Group
20

21

22

23

24

25

26

27

28
                                              4

           STIPULATION OF DISMISSAL PURUSANT TO F.R.C.P. 41(a) – 2:20-cv-04445-BLF
      Case 5:20-cv-04445-BLF Document 34 Filed 12/10/20 Page 5 of 7



 1                                 [PROPOSED] ORDER
 2

 3   PURSUANT TO STIPULATION, and for good cause shown, IT IS SO
 4   ORDERED.
 5

 6   DATE:                            _________________________________
 7                                    HONORABLE BETH L. FREEMAN
 8                                    United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                5

             STIPULATION OF DISMISSAL PURUSANT TO F.R.C.P. 41(a) – 2:20-cv-04445-BLF
       Case 5:20-cv-04445-BLF Document 34 Filed 12/10/20 Page 6 of 7



 1         ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(I)(3)
 2
           I, Heather Kolbus, am the ECF User whose identification and password are
 3

 4   being used to file this stipulation. I hereby attest that all other signatories listed, on

 5   whose behalf the filing is submitted, concur in the filing’s content and have
 6
     authorized the filing.
 7

 8
     DATED: December 10, 2020                         By: /s/ Heather Kolbus
 9                                                          Heather Kolbus
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  6

               STIPULATION OF DISMISSAL PURUSANT TO F.R.C.P. 41(a) – 2:20-cv-04445-BLF
       Case 5:20-cv-04445-BLF Document 34 Filed 12/10/20 Page 7 of 7



 1

 2
                               CERTIFICATE OF SERVICE

 3         I hereby certify that this document filed through the ECF system will be sent
 4
     electronically to the registered participants as identified on the Notice of Electronic
 5

 6   Filing (NEF) and paper copies will be sent to those indicated as non-registered

 7   participants on December 10, 2020.
 8

 9                                                         /s/ Heather Kolbus
10                                                         Heather Kolbus

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 7

              STIPULATION OF DISMISSAL PURUSANT TO F.R.C.P. 41(a) – 2:20-cv-04445-BLF
